At the outset, I should like 
to extend my sincere congratulations to you, Sir, on 
your election as President of the General Assembly 
at its sixty-eighth session. I assure you of the full 
support and cooperation of the Myanmar delegation. 
I am confident that your diplomatic skills and vast 
knowledge will guide our deliberations to a successful 
conclusion. I should also like to pay special tribute to 
your predecessor, Mr. Vuk Jeremi., for a job well done 
in guiding the sixty-seventh session of the General 
Assembly.

We are fast approaching the deadline for the 
Millennium Development Goals. With fewer than 
850 days to go, there is now a sense of urgency to look 
back on our past journey and chart the way forward. 
Despite the laudable advances made in meeting several 
of the global Millennium Development Goal (MDG) 
targets in the past 13 years, there remain inequality and 
variations in achievement across regions and within 
countries. Therefore, we need to intensify our efforts 
and accelerate actions towards the full realization of 
the MDGs in the remaining short span of time.

In many developing countries, especially the least 
developed ones, a large proportion of the population 
is still grappling with poverty, hunger, economic and 
social disparity, and environmental degradation. It 
is therefore most pertinent and timely for the United 
Nations to set the post-2015 development agenda. For 
its part, Myanmar has been exerting relentless efforts to 
raise the socioeconomic conditions of its people, with 
poverty alleviation as the core priority of the national 
economic strategy, commensurate with the MDGs.

My delegation adds its voice to that of the Group 
of 77 in calls to address the key implementation gaps 
of the MDGs and the poverty agenda over the next 
two years. In this regard, national efforts should be 
assisted by international support and an enabling 
environment. The role of the global partnership for 
development must also be strengthened. Achieving 
inclusive and sustainable development will be one of 
the most paramount challenges of this century for the 
United Nations. Therefore my delegation welcomes the 
establishment by the General Assembly of the High-
Level Political Forum on Sustainable Development.

This year, Myanmar celebrates the sixty-fourth 
anniversary of its membership in the family of the 
United Nations. We believe that the United Nations 
system remains relevant and important in the current 
international situation. In this age fraught with global 
challenges, the United Nations is more essential than 



ever. We have trust in the world body’s capacity and 
capability to maintain international peace and security, 
to safeguard fundamental human rights, and to promote 
economic and social development. Therefore, Myanmar 
has always cooperated with the United Nations in good 
faith.

As cooperation with the United Nations is the 
cornerstone of our foreign policy, we have always 
strictly abided by the decisions and resolutions of the 
United Nations. We believe that the United Nations 
should be more democratic, representative and effective 
in order to face the security and economic challenges in 
many parts of the world.

The continued existence of weapons of mass 
destruction, particularly nuclear weapons, poses the 
greatest threat to humankind. Myanmar is therefore 
actively pursuing the cause of nuclear disarmament 
and nuclear non-proliferation in international forums. 
One testimony of our aspiration is demonstrated by 
the annual resolution on nuclear disarmament that 
our delegation has submitted since 1995. Through 
that resolution we have been calling on nuclear-
weapon States to cease immediately the qualitative 
improvement, development, production and stockpiling 
of nuclear weapons with a view to taking measures 
leading to their total elimination within a specified 
framework of time.

In that firm belief, the Government of Myanmar 
signed the additional protocol to the International 
Atomic Energy Agency safeguards agreement on the 
Treaty on the Non-Proliferation of Nuclear Weapons 
on 17 September. That is yet another significant 
development testifying to our commitment to the goals 
of nuclear disarmament and nuclear non-proliferation.

Myanmar fully subscribes to the fundamental 
principle of the peaceful settlement of disputes as 
enshrined in the Charter of the United Nations. 
Accordingly, Myanmar has been contributing its fair 
share to regional and international peace and security.

On the domestic front, the Government of 
President U Thein Sein has been undertaking 
unprecedented wide-ranging political and economic 
reforms over the past two and a half years. The 
Government has dedicated its efforts to fulfilling the 
twin objectives inspired by the people: to establish 
peace, stability and the rule of law, and to advance 
socioeconomic development of the lives of the people.

The first component of the reform was political 
transformation. The objective was to bring about 
peace, stability, national unity and reconciliation. Now 
we have been able to establish a firm foundation for 
building a democratic society. Political space has been 
created for every stakeholder, and the all-inclusive 
political system is in place. The legislative bodies are 
also functioning well, in an active and vibrant manner. 
Numerous pieces of legislation have been enacted to the 
benefit of the people, including new laws permitting 
greater freedom of the press, speech and association. A 
series of amnesties have been granted which have set 
free thousands of prisoners. We are speedily working 
through a screening mechanism to ensure that no 
prisoner of conscience will remain in prison by the end 
of the year.

The emergence of civil societies has also contributed 
to strengthening democratic values and practices. We 
have now been able to nurture a new culture of dialogue 
and accommodation among people of differing views 
and beliefs. We are also taking steps to establish the 
rule of law, good governance and clean government.

We have also made tangible progress in our efforts 
towards national reconciliation. The Government’s 
peace overtures have led to ceasefire agreements with 
all armed groups, for the first time in more than 60 years. 
We hope that we will be able to celebrate the signing of 
a nationwide ceasefire agreement in Nay Pyi Taw very 
soon. We are optimistic that we will be able to start 
a new round of political dialogue at the Union central 
level in the near future to strike a comprehensive and 
lasting peace agreement. We have no illusion that the 
next step will be easy, but we are determined to pursue 
this path for the sake of our people, as they have for so 
long deserved.

The hard-won peace and the success of the 
democratic transformation will not be realistic or 
sustainable until and unless we deliver on the economic 
and social needs of the people. Therefore, as the 
second component of reform, we have opened up the 
economy through economic liberalization, financial 
reform, inviting foreign investment, a people-centred 
development approach, rural development, poverty 
alleviation and equitable development. We have 
also created an investor-friendly environment. The 
Government is focusing on poverty alleviation and rural 
development. We have aimed at reducing the current 
poverty rate from 26 per cent to 16 per cent by 2015, as 
prescribed in the Millennium Development Goals.



Recently, the Government turned its focus to 
private-sector development as another wave of reform. 
At this stage, the Government is strongly emphasizing 
the improvement of the institutional infrastructure and 
regulatory framework so as to facilitate business, trade 
and investment.

We are truly grateful to the international community 
for its invaluable support and encouragement in our 
democratic transition as well as in our efforts for the 
socioeconomic development of the people of Myanmar. 
We welcome responsible trade and investment that will 
transfer technology to develop our economy, to create 
jobs and to lift our people from poverty. We are now 
taking the necessary steps to become a signatory to the 
Extractive Industries Transparency Initiative. We will 
try our best to ensure that no one from the communities 
or our national ethnic groups will be left behind and 
excluded from enjoying the fruits of our reforms and 
the exciting life of the nation.

Myanmar is a multiracial and multifaith nation. 
Various ethnic populations with the world’s four 
great religions — Buddhists, Christians, Muslims 
and Hindus — have been living side by side in peace 
and harmony as fellow citizens of Myanmar. The 
Constitution of the Republic of the Union of Myanmar 
also designates the four religions as officially recognized 
faiths of the country. There are always people who wish 
to rock the boat. We will not let anyone take advantage 
of political openness to instigate violence among the 
different ethnic or religious communities. President 
U Thein Sein has clearly stated that the Government 
will take a zero-tolerance approach to anyone fuelling 
ethnic hatred.

The Government has been making serious 
efforts to resolve the problem through short-term 
and long-term plans. These include our extensive 
efforts, in cooperation with the United Nations and 
humanitarian non-governmental organizations, to 
improve the living conditions and livelihoods of all 
affected peoples, without discrimination. Parallel with 
these efforts, the Government is also encouraging 
interfaith dialogues across the country with a view to 
promoting understanding and trust among the different 
communities. In addition, the National Human 
Rights Commission, an independent human rights 
body of Myanmar, has also been working closely and 
intensively with domestic civil society organizations, 
interfaith groups and regional and international human 
rights bodies for the promotion and protection of human 
rights in the country.

Our reform process is still nascent and at a 
sensitive stage where there is little room for error. With 
this in mind, the President has publicly emphasized 
the need for everyone to refrain from doing anything 
that could jeopardize Myanmar’s peaceful transition. 
While undertaking political and other reform processes 
domestically, we have also been able to reach out to the 
international community. The overwhelming support 
that we have received from the international community 
and the United Nations has contributed significantly to 
the transition efforts in the country.

Myanmar is ready to take over the chairmanship of 
the Association of Southeast Asian Nations (ASEAN) 
in 2014 for the very first time since the country joined 
the Organization in 1997. We regard this opportunity 
as a great honour. We shall be working closely with our 
fellow ASEAN members and with ASEAN dialogue 
partners in discharging this important responsibility so 
as to move forward in unity to a peaceful and prosperous 
community.

In the process of Myanmar’s transition to 
democracy, expectations are high within the country 
as well as in the international community. For the 
Government and the people of Myanmar, the task is 
daunting. There are many challenges ahead. We are still 
in a critical transition period. However, we are resolute 
in marching forward along our chosen path. There will 
be no turning back. But we will not take anything for 
granted. It is incumbent upon the Government and 
people of Myanmar to be vigilant at all times so that we 
do not fall into the trap of the detractors of the reform 
process.

We need the continued support and encouragement 
of the international community. We always welcome 
friendly and constructive advice and the helping 
hands of friends far and near in our nation-building 
process. However, we are fully cognizant of the fact 
that ultimately the people Myanmar themselves are 
responsible for deciding their own destiny and shaping 
their own future.

The Government of President U Thein Sein is 
laying a solid foundation for democracy, peace and 
development for the people of Myanmar. Observers 
have applauded Myanmar’s transition to democracy as 
one of the most promising efforts of democratization in 
the world today. The success we have achieved so far on 



the road to democracy has been made possible through 
the joint efforts of the leadership and the people of 
Myanmar, driven by a strong and genuine desire to 
change.

The road ahead is long and full of challenges. We 
will spare no effort to overcome any challenges and 
move ahead on the journey on which we have set out to 
build a nation of peace, democracy and prosperity. As 
we continue our journey we need the understanding, 
continued encouragement and support of the United 
Nations and the international community. We will 
never lose sight of our goals, and we are determined to 
fulfil the aspirations of the people of Myanmar.
